Citation Nr: 0917745	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred for private ambulance travel on December 7, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1999 
to December 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 administrative decision issued by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, which denied payment for private 
ambulance travel on December 7, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks reimbursement for private ambulance travel 
to West Marion Community hospital on December 7, 2005.  The 
Veteran contends that on December 7, 2005, while he was in 
rehabilitation at The Centers in Ocala, Florida, he was 
throwing a football and threw his arm out.  The pain was so 
severe that he went into shock and the nurse called 911 so 
that he could be taken to the emergency room.  The nurse 
would not take him because she was afraid that he would go 
unconscious and that his respiratory system would collapse.  
The nurse called 911 because she thought the Veteran was 
having an emergency.  

The record indicates that the Veteran is service connected 
for bilateral tinnitus, currently 10 percent disabling, 
generalized anxiety, currently 10 percent disabling, 
residuals of left mandible fracture, currently 10 percent 
disabling, and psoriasis on the scalp, elbows, and thighs, 
currently 0 percent disabling.

To be eligible for reimbursement for emergency services under 
38 U.S.C.A. § 1725, the following conditions must be met: (1) 
The emergency services were provided in a hospital emergency 
department or a similar facility providing emergency care; 
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health; (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; (4) 
The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
Veteran; (5) The Veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished and 
had received medical services under 38 U.S.C.A. Chapter 17 
within two years before the non-VA emergency treatment; (6) 
The Veteran is financially liable to the non-VA provider of 
the emergency treatment; (7) The Veteran has no health 
insurance coverage for payment or reimbursement for the 
emergency treatment; (8) The Veteran has unsuccessfully 
exhausted claims reasonably available against a third party 
in the case of an accident or work-related injury; and (9) 
The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.  38 C.F.R. § 
17.1002.

Notwithstanding the provisions of 38 C.F.R. § 17.1002, 
payment or reimbursement may be made for ambulance services 
to transport a Veteran to a facility only if the following 
conditions are met: (a) Payment or reimbursement is 
authorized under 38 U.S.C.A. § 1725 for emergency treatment 
provided at such facility; (b) The Veteran is financially 
liable to the provider of the emergency transportation; (c) 
The Veteran has no coverage under a health-plan contract for 
reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or the 
provider to comply with the provisions of that health-plan 
contract); and (d) If the condition for which the emergency 
transportation was furnished was caused by an accident or 
work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
Veteran or provider against a third party for payment of such 
transportation; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.  38 C.F.R. § 
17.1003.
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Veteran was not provided with any notice regarding his 
claim of entitlement to reimbursement for unauthorized 
medical expenses incurred for private ambulance travel on 
December 7, 2005.  Thus, this case must be remanded so that 
the Veteran can be provided with VCAA-complying notice with 
respect to his claim.

Likewise, this claim must be remanded because the claim file 
does not contain records necessary to determine whether at 
the time the emergency treatment was furnished, the Veteran 
was enrolled in the VA health care system for purposes of 
Section 1725(e), Title 38, United States Code, and because 
the Veteran's potentially relevant medical and treatment 
records from The Centers and the West Marion Community 
hospital on December 7, 2005, are not of record.  See 38 
U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate notice 
letter informing him of the information 
necessary to substantiate the claim for 
entitlement to reimbursement of private 
ambulance travel under 38 C.F.R. § 17.1003 
and 38 U.S.C.A. §§ 7125 and 7128.

2.  Ask the Veteran to identify all 
sources of treatment related to his 
private ambulance travel on December 7, 
2005, particularly any treatment he may 
have received at The Centers and the West 
Marion Community hospital on or around 
December 7, 2005.  Obtain all identified 
records and document negative responses.  
Likewise, take all required steps to 
obtain records necessary, whether they be 
private or public, to determine whether at 
the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of claimed 
emergency treatment and private ambulance 
travel on December 7, 2005.  The Board 
observes that the Veteran's December 2005 
claim for reimbursement notes that the 
Veteran's insurance plan name or program 
name was Champus Tricare Regions 3/4.  
Document negative responses.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then re-adjudicate the claim 
under 38 U.S.C.A. §§ 7125 and 7128.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




